Jonathan	F.	Mitchell*	
Texas	Bar	No.	24075463	
Mitchell	Law	PLLC	
106	East	Sixth	Street,	Suite	900	
Austin,	Texas	78701	
(512)	686-3940	
	
*	admitted	pro	hac	vice	
	
Bradley	Benbrook	 	           	      	       	      	      	       	      	
California	Bar	No.	177786	
Benbrook	Law	Group,	PC	
400	Capitol	Mall,	Suite	2530	
Sacramento,	California	95814	
(916)	447-4900	
	
Counsel	for	Plaintiffs	and	Proposed	Classes	
	

                 U N I T E D 	 S TAT E S 	 D I S T R I C T 	 C O U R T 	
             EASTERN	DISTRICT	OF	CALIFORNIA	
                        SACRAMENTO	DIVISION	
                                           	
 	                                                   	
 Ruth	Aliser,	et	al.,	                            Case	No.	2:18-cv-02574-MCE-CKD			
                                                  		
                       Plaintiffs,	               Stipulated	Request	for	Extension	of	Time	
                                                  for	Plaintiffs	to	File	Their	Response	to	
 v.	                                              Union	Defendants’	Motion	to	Sever	and	
                                                  Transfer	
 SEIU	California,	et	al.,	
                                                  	
                       Defendants.                Hearing	Date:	Vacated	


    The	union	defendants	have	filed	a	motion	to	sever	and	transfer,	and	the	plaintiffs’	
response	 is	 due	 on	 January	 10,	 2019.	 The	 plaintiffs	 are	 requesting	 a	 one-week	
extension	of	their	deadline	to	respond	to	the	union	defendants’	motion	to	sever	and	
transfer.	 The	 union	 defendants	 do	 not	 oppose	 this	 request,	 and	 the	 proposed	
extension	of	time	does	not	affect	any	deadlines	previously	set	by	the	Court.		




stipulated	request	for	extension	of	time		                                     Page	1	of	2	
    It	is	hereby	stipulated	and	agreed	that	the	plaintiffs	shall	have	until	January	17,	
2019,	to	file	their	response	to	the	union	defendants’	motion	to	sever	and	transfer,	and	
the	Union	defendants	shall	have	until	January	31,	2019	to	file	their	reply	in	support	of	
the	motion.	
    Dated:	January	16,	2019	

 	                                           	
 	                                           	/s/	Jonathan	F.	Mitchell		
 Bradley	Benbrook	                           Jonathan	F.	Mitchell*	
 California	Bar	No.	177786	                  Texas	Bar	No.	24075463	
 Benbrook	Law	Group,	PC	                     Mitchell	Law	PLLC	
 400	Capitol	Mall,	Suite	2530	               106	East	Sixth	Street,	Suite	900	
 Sacramento,	California	95814	               Austin,	Texas	78701	
 (916)	447-4900	(phone)	                     (512)	686-3940	(phone)	
 (916)	447-4904	(fax)	                       (512)	686-3941	(fax)	
 brad@benbrooklawgroup.com	                  jonathan@mitchell.law	
 	                                           	
 	                                           *	admitted	pro	hac	vice	
 	                                           	
 	                                           Counsel	for	Plaintiffs	and		
 	                                           the	Proposed	Classes	
 	                                           	
 	                                           	/s/	Scott	A.	Kronland	
                                             Scott	A.	Kronland		
                                             R.	Casey	Pitts		
                                             Rebecca	Moryl	Lee		
                                             Zoe	Palitz		
                                             Altshuler	Berzon	LLP	
                                             177	Post	Street,	Suite	300	
                                             San	Francisco,	California	94108	
                                             skronland@altshulerberzon.com	
                                             	
                                             Counsel	for	the	Union	Defendants	




stipulated	request	for	extension	of	time		                                     Page	2	of	2	
	
                                          ORDER	
    Pursuant	to	the	stipulation	between	the	parties,	the	plaintiffs	shall	have	until	Jan-
uary	 17,	 2019	 to	 file	 their	 response	 to	 the	 union	 defendants’	 motion	 to	 sever	 and	
transfer,	and	the	union	defendants	shall	have	until	January	31,	2019	to	file	their	reply	
in	support	of	the	motion.	

	      IT	IS	SO	ORDERED.		

Dated:		January	16,	2019	
	
	
	




proposed	order	re:	stipulated	request	for	extension	of	time	                             Page	1	
